Warner, Chief Justice.
The defendant was indicted for the offense of an “assault with intent to commit a rape,” and on his trial therefor was found guilty. A motion was made for a new trial on the grounds therein stated, which was overruled, and the defendant excepted.
Rape, as defined by the Code, is the carnal knowledge of a female forcibly and against her will. There is no evidence in the record that we can discover, either by the defendant’s confessions, or otherwise, that he attempted to have carnal knowledge of Sarah Cole, as alleged in the indictment; besides, it is very evident from the testimony, that the confessions from which his guilt was sought to be inferred, were extorted by threats and fear, therefore the Verdict was contrary to law, and the court erred in overruling the defendant’s motion for a new trial.
Let the judgment of the court below be reversed.